DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplate (301)d by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 15 and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 17 recite the limitation “white light having a color temperature that is adjusted according to a degree of conversion of the incident light”. Claim 2 is worded differently.
Insufficient detail is given in the claims and in the specification on how this is accomplished.
 For purposes of examination, it will be interpreted that if the recited Prior Art reference teaches the claimed structure then it is also capable of adjusting the degree of conversion, as claimed. 

The specification discloses that the base layer expands and contracts changing the density of conversion particles, this is not included in  the claim. In order to include this method of adjusting density in the claim, it is suggested that applicant consider including in the above limitation “a means for adjusting a density of the plurality of color conversion particles based on the application of the electrical signal”.
----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al (US PG Pub. No. 2016/0070047).
Regarding Claim 1, Okuyama discloses, at least in figure 4:  a backlight unit (300, ¶ [0057]) comprising: a light guide plate ) (301, ¶ [0057]) configured to diffuse and transmit light that is incident on the light guide plate (301) (function of a LGP); and a white light emitting member (310,320) (310,320, ¶ [0061]) configured to convert incident light transmitted by the light guide plate (301) to white light having a color temperature (different colors, red, blue, green, yellow, different color temperatures) that is adjusted 
Regarding Claim 2, Okuyama discloses, at least in figure 4: wherein the white light emitting member (310,320) is configured to convert the incident light (from  301) to white light (see fig. 4) having a first color temperature when the electrical signal is applied to the white light emitting member (310,320), and to convert the incident light to white light having a second color temperature that is different from the first color temperature when the electrical signal is not applied to the white light emitting member (310,320).  (See 35 USC 112(a) interpretation above)(Also see paragraph [0083] of Okuyama which discloses that the degree of light scattering (which affects the intensity of excitation light on the conversion material) is controlled by the magnitude of applied voltage.
Regarding Claim 3, Okuyama discloses: wherein the first color temperature is higher than the second color temperature.(Okuyama discloses the claimed structure and therefore is capable accomplishing this. See 35 USC 112(a) interpretation above.  
Regarding Claim 4, Okuyama discloses, at least in figure 4:wherein the white light emitting member (310,320) comprises: a plurality of color conversion particles (320 is a quantum dot sheet, ¶[0061]} configured to convert the incident light (from 301) into the light of the specific color; and25 a plurality of electro-optical particles (310 contains LC molecules, PDLC, ¶ [0074]) configured to adjust the degree of conversion by changing 
Regarding Claim 5, Okuyama discloses: wherein at least one of the plurality of electro-optical particles comprises at least one of liquid crystal (¶ [0074])and an electro wetting material.  
Regarding Claim 6, Okuyama disclose: wherein the liquid crystal comprises at least one of polymer dispersed liquid crystal (PDLC)(¶ [0074]), polymer network liquid crystal (PNLC), cholesteric liquid crystal, or smectic liquid crystal.  
Regarding Claim 7, Okuyama discloses: wherein at least one of the plurality of color conversion particles (in 320) comprises quantum dots (¶ [0061]).
Regarding Claim 8, Okuyama discloses: wherein the plurality of color conversion particles comprise: a plurality of first color conversion particles configured to convert blue light into red light; and a plurality of second color conversion particles configured to convert the blue light into green light (¶ [0061]).  
Regarding Claim 9, Okuyama discloses: wherein at least one of the plurality of color conversion particles converts at least one of blue light or green light into red light (¶ [0061]).26  
Regarding Claim 10, Okuyama discloses in figure 7A: wherein the white light emitting member (310,320) further comprises a base layer (319, ¶ [0067]) in which the plurality of color conversion particles (the sheet with quantum dots in 320, see ¶ [0061]) and the plurality of electro-optical particles (316a is the base layer in 310) are dispersed.  
Regarding Claim 11, Okuyama discloses: wherein the base layer is a single layer (316a in 310 is a single layer in figure 7a). The Sheet of quantum dots in paragraph [0061] in 320 is also a single layer)  
Regarding Claim 12, Okuyama discloses: wherein the base layer (316a and sheet of QD’s) comprises: a first base layer (316a) in which the plurality of electro-optical particles (316b) are dispersed; and a second base layer (the sheet in 320) in which the plurality of color conversion particles (quantum dots) are dispersed (¶ [0061]).  
Regarding Claim 14, Okuyama discloses, at least in figure 7A: further comprising a first electrode (318) and a second electrode (312)(¶ [0067) that are positioned apart from each other with the white light emitting member (310,320) positioned between (the LC of 310- is between)  the first electrode (318) and the second electrode (312), the first electrode (318) and the second electrode (312) being configured to apply the electrical signal to the white light emitting member (310,320)(to the LC in 310, see fig. 7A).  
Regarding Claim 15, Okuyama discloses: wherein the white light emitting member (310,320) comprises a plurality of color conversion particles (quantum dots in 320) configured to convert the incident light into the light of the specific color (QD’s have a specific color based on their size), 
Regarding “and27 wherein the color temperature of the white light is adjusted by adjusting a density of the plurality of color conversion particles based on the application of the electrical signal”, Not enough information  is provided in the claim for one to make 
Regarding Claim 16, Okuyama discloses, at least in figure 1:. A display apparatus (20) comprising: a light source (1) configured to emit light (1a); a light guide plate (301 in element 2) configured to diffuse and transmit light that is emitted from the light source (function of a light guide); and a white light emitting member (element 3/310,320) configured to convert incident light transmitted by the light guide plate (301) to white light having a color temperature that is adjusted according to a degree of conversion of the incident light into light of a specific color based on application of an electrical signal (¶ [0063], the intensity of light would determine the amount of color conversion) to the white light emitting member (310,320), and to output the white light; and a display panel (LCD) configured to generate an image using the white light output by the white light emitting member (310,320).  
Regarding Claim 17, Okuyama discloses, at least in figure 4: wherein the white light emitting member (310,320) comprises: a plurality of color conversion particles (QD’s) in 320)  configured to convert the incident light into the light of the specific color (according to their size); and a plurality of electro-optical particles (316a, LC) configured to adjust the degree of conversion by changing optical properties of the plurality of electro-optical particles based on the electrical signal (¶[0063], by controlling the intensity of light emission).28  
Regarding Claim 18, Okuyama discloses:  wherein at least one of the plurality of color conversion particles comprises quantum dots (¶ [0061]).  
Regarding Claim 19, Okuyama discloses: wherein at least one of the plurality of electro-optical particles (316a) comprises at least one of polymer dispersed liquid crystal (PDLC)(¶ [0074]), polymer network liquid crystal (PNLC), cholesteric liquid crystal, or smectic liquid crystal.  
Regarding Claim 20, Okuyama discloses: wherein the display panel comprises a liquid crystal display panel (¶ [0053]).29  
-----------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “wherein the first base layer and the second base layer are sequentially arranged such that the first base layer is positioned between the light guide plate and the second base layer” including the remaining limitations.
	Examiner Note: Please note that claim 13 will not be allowable by simply importing the limitations of Claim 1. The rejection of claim 1 under 35 USC 112 (a) will have to be addressed first.
	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD L RALEIGH/Primary Examiner, Art Unit 2879